Citation Nr: 1812969	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-57 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the VA Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus was incurred as a result of service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting this appeal in full, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain disabilities, including tinnitus, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In this case, the Veteran's November 2016 substantive appeal shows that he has asserted suffering from tinnitus since service.  A September 2014 fee-based hearing loss and tinnitus examination report contains a negative nexus opinion.  This opinion did not address the Veteran's report to the examiner of having tinnitus since service; consequently, the Board finds it lacks probative value.  Regardless of the examiner's opinion, the Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The record does not indicate that his assertions regarding the onset of his tinnitus are not credible.  Therefore, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for tinnitus.  This claim is thus granted in full.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


